EXHIBIT 10.1

 

AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This AMENDMENT TO SECURITIES PURCHASE AGREEMENT (the “Amendment”) is made and
entered into as of May 16, 2019 (the “Effective Date”), by and between INmune
Bio Inc., a Nevada corporation (the “Company”) and Raymond J. Tesi
(“Purchaser”).

 

WHEREAS, the Company and Purchaser entered into that certain Securities Purchase
Agreement, dated May 6, 2019 (the “Agreement”) pursuant to which Company agreed
to sell and Purchaser agreed to buy eleven thousand one hundred (11,100) shares
of the Company’s common stock, par value $0.001 per share, at a purchase price
of $9.00 per share;

 

WHEREAS, the Company and Purchaser desire to amend the Agreement as set forth
herein;

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Amendment to the Agreement.

 

(a) Article 1 of the Agreement is hereby amended to read as follows:

 

“‘Per Share Purchase Price equals $10.75, subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.”

 

2. Effect of Amendment. Except as modified and amended by this Amendment, the
Agreement is hereby ratified, confirmed and approved, and shall continue in full
force and effect.

 

3. General Provisions. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law. This Amendment and the Agreement cannot be
terminated, altered or amended except pursuant to an instrument in writing
signed in accordance with the terms of the Agreement as herein amended. If any
provision hereof shall be held invalid or unenforceable, such invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render invalid or unenforceable any other provision of this Amendment,
and the Amendment shall be carried out as if any such invalid or unenforceable
provision were not contained herein. This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument. This Amendment and
the Agreement (and any exhibits and schedules thereto and certificates delivered
thereunder) set forth the entire understanding among the parties hereto and
supersedes and merges all previous written and oral negotiations, commitments,
understandings and agreements relating to the subject matter hereof among the
parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 



 

INMUNE BIO INC.

    By:/s/ David Moss

 

 

CFO  

PURCHASER:

 

 

 

 

 

 By:/s/ Raymond J. Tesi  

 

 

Raymond J. Tesi

 



 